MAUCK, J.
If we assume the liability of the defendant and a showing of negligence against him, we find, notwithstanding, that there was such a showing of contributory negligence as to preclude recoyery. If the door in question was unsafe, it was no new condition. The plaintiff was a member of the church and a frequent attendant. She was familiar with all its doors including the one in question. The doors were heavy and when opened required a hard pull. When released they returned with great force. One seeking egress could push either door outwardly and stepping out of the arc of the door’s swing, be out of any possible danger of injury, or one could by a handle, pull the left door inwardly and place himself in the range of the door’s return, exposing himself to such force as might be behind the released door. The plaintiff elected the first and the only hazardous method. She was familiar with the whole situation both from previous uses she had made of this particular door, and from the exertion required of her on this particular occasion to pull open this particular door. Her testimony raised a presumption of her own contributory negligence and there was nothing to1 dissipate the presumption thus raised. Assuming, therefore, but not deciding that the defendant was negligent in the first instance, the trial court was right in entering judgment for the defendant upon the plaintiff’s own showing of contributory negligence.
Railroad Company v. McClellan, 69 OS. 142. (Middleton, PJ., concurs.)